Citation Nr: 1037287	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  03-31 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the 
Marine Corps from July 1956 to November 1961 and thereafter in 
the Marine Corps Reserve until July 1984.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2002 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

In March 2008, the Board remanded the case for additional 
development, including a VA examination with a medical opinion 
relative to the etiology of the Veteran's bilateral hearing loss.  
As the examination and opinion were not entirely satisfactory, 
the Board in May 2010 sought a VA medical expert opinion pursuant 
to 38 C.F.R. § 20.903.  The opinion has been received and the 
Veteran has been provided a copy of the opinion.  In response, he 
indicated that he had no further argument or evidence to submit.  


FINDING OF FACT

The Veteran's currently demonstrated bilateral hearing loss 
disability is the result of noise exposure during active duty for 
training from 1975 to 1979 in the Marine Reserve.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  As the claim of 
service connection is resolved in the Veteran's favor, VCAA 
compliance need not be addressed further.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA) or for injury incurred or 
aggravated while performing inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1131.

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

As in all claims for service connection, it is the Board's duty 
to assign probative value to the evidence and then to weigh the 
evidence favorable to the Veteran's claim against the evidence 
unfavorable to the Veteran's claim.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  If the favorable evidence outweighs the 
unfavorable evidence or if the favorable and unfavorable evidence 
are in relative equipoise, the Veteran's claim must be granted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2009).  

Facts

The Veteran asserts that as an infantryman in active service, 
including in the Reserve, he was exposed to small arms fire and to 
the firing of 8-inch Howitzers during his two-week training periods 
in the Reserve.  He states that he has experienced a gradual, 
progressive loss of hearing over the years.  He maintains that he was 
not exposed to loud noises outside of the military.  

The Veteran served on active duty in the Marine Corps from July 1956 
to November 1961 and thereafter in the Marine Corps Reserve until 
July 1984.  

The service treatment records do not disclose any complaint, finding, 
or diagnosis of a hearing loss disability.  During several physical 
examinations from 1956 to June 1964, the findings as to the Veteran's 
hearing acuity were expressed as 15/15 for whispered and spoken voice 
bilaterally.  

For reenlistment in July 1962, audiometric testing demonstrated the 
following puretone thresholds, in decibels (the numbers in 
parentheses are ASA units converted to ISO (ANSI) units), at 500, 
1000, 2000, and 4000 Hertz:  10(15), 0(10), 0(10), and 0(10) in the 
right ear; and 0(15), 0(10), 0(10), and 5(15) in the left ear.  
Available records from the Veteran's Reserve service show that on 
annual audiograms in July 1975, July 1977, August 1978, August 1979, 
July 1981, and February 1982, there was high frequency hearing loss, 
according to VA standards under 38 C.F.R. 3.385.  

After service, in June 2003, a private audiologist diagnosed 
bilateral sensorineural hearing loss.  Similar findings were made by 
private audiologists on hearing evaluations in October 2006 and in 
June 2009.  

The Veteran underwent a VA examination in July 2003, on which he 
reported that he first became aware of hearing problems in the 
1970s.  He related that he worked as an ammunition technician in 
the service from 1956 to 1984, and that in his civilian 
occupation from 1984 to 1997 he worked as a supervisor in a 
garment factory.  


The diagnosis was mild to moderately severe sensorineural hearing 
loss in the right ear and mild to severe sensorineural hearing 
loss in the left ear.  The Veteran's service treatment records 
from his period of Reserve service that ended in July 1984 were 
unavailable, and the examiner remarked that the available data 
was insufficient to provide an opinion concerning etiology and 
date of onset of the hearing loss.

The Veteran underwent a VA examination in February 2010 to 
determine the nature and etiology of his hearing loss, now that 
his missing Reserve treatment records were made a part of the 
claims file.  He related a history of exposure to artillery fire.  
He denied any occupational or recreational noise exposure.  The 
diagnosis was mild to severe sensorineural hearing loss 
bilaterally.  The examiner concluded that it was at least as 
likely as not that the hearing loss was the result of exposure to 
noise in service.  The examiner also noted that the service 
records appeared to indicate some hearing loss prior to service, 
that the whisper test was inadequate to determine the degree and 
configuration of hearing loss, and that factors other than 
acoustic trauma (i.e., presbycusis, nosacusis, and socioacusis) 
appeared to be involved.  

In May 2010, in view of the unclear medical opinion given by the 
VA examiner, the Board sought a medical expert opinion through 
the VA Veterans Health Administration (VHA) on the following 
question:

Considering medical principles and the 
medical literature, is it at least as 
likely as not that the Veteran's current 
bilateral sensorineural hearing loss is 
related to his period of active service, 
including his service in the Reserve that 
consisted of periods of annual ACDUTRA for 
at least two weeks from at least 1969 to 
1975 and from 1978 to 1983 in which he was 
exposed to artillery fire of 8 inch 
Howitzers? 

In June 2010, the reviewing VA audiologist, with a discussion of 
the clinical findings of bilateral hearing loss beginning in the 
mid-1970s during the Veteran's period of Reserve service and the 
Veteran's history of exposure to noise, expressed the opinion 
that it was more likely than not that the Veteran's bilateral 
hearing loss was due to military, Reserve duty noise exposure.  
He noted the Veteran's hearing status changed beginning in 1975, 
which was demonstrated in annual evaluations conducted from 1975 
to 1979.  The audiologist added that he saw no evidence in the 
record of any hearing loss pre-existing service and therefore had 
no explanation for the origins of the statement made by the VA 
examiner in February 2010 that there was some hearing loss prior 
to service.  

Analysis

After carefully reviewing the evidence of record and the 
contentions of the Veteran, the Board finds that the bilateral 
hearing loss disability is related to noise exposure during 
active service, including periods of active duty for training in 
the Marine Reserve.

The record contains medical opinions that address whether the 
Veteran's currently demonstrated bilateral hearing loss 
disability, which meets the standards of 38 C.F.R. § 3.385, was 
incurred as a result of noise exposure during active service.  As 
discussed in detail above, the Board requested a medical opinion 
in May 2010 to resolve the inconclusive and ambiguous VA 
examiner's opinion.  Following the May 2010 request, the VHA 
expert described clearly and decisively a nexus between the 
Veteran's current bilateral hearing loss disability and his 
active service in the Reserve, including detailed rationale for 
the medical conclusion.  

The VHA expert expressed the opinion that the bilateral hearing 
loss disability was likely as not resulted from noise exposure 
during Reserve duty.  As this evidence is favorable to the claim 
and as there is no evidence of greater weight against the claim, 
service connection for a bilateral hearing loss disability is 
established.  





ORDER

Service connection for a bilateral hearing loss disability is 
granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


